Braley, J.
At the time of the accident, although the plaintiff had left the car on which she had been a passenger, it was the defendant’s duty to maintain the stairway by which she must make her exit to the street in a reasonably safe condition for travel. Keefe v. Boston & Albany Railroad, 142 Mass. 251. If the defendant allowed the steps to become covered with a thin coating of mud, whereby they-became slippery and unsafe, it failed to perform this duty and is liable in damages for the injury. Upon the conditions of the weather at the time, the parties were sharply in conflict. The evidence for the plaintiff described them as unpleasant, with a hard rain in the morning, although fairly clear in the afternoon, while the defendant’s witnesses, with one exception, testified that after seven o’clock the day was cloudy with a mist or slight trace of rain until nearly noon, followed by a dry and pleasant afternoon. They were equally in discord as to the condition of the steps. ■ By the plaintiff’s description, in ascending she stepped upon some wet mud, 'with which they were covered, and fell face downwards. But the defendant’s porter, watchman, and station master all concurred in saying that the steps had been kept covered with sawdust during the rain or mist, and that, when it ceased, they were cleaned and had become dry before the plaintiff passed over them. There was, however, uncontradicted evidence that the day of the accident had been preceded by nearly a week of rain, and that, in the arrangement of the station, one stairway was used for both ingress and egress, divided *492by a band rail. If the street had become muddy from continued rain or dampness, the jury from common experience would be warranted in finding that mud, which under these conditions necessarily must have been tracked in and deposited by inpoming and outgoing passengers, might remain on both sides of the stairway, or spread from one side to the other unless constantly removed.
It manifestly was for the jury under proper instructions to determine where the truth lay. If it appeared by their verdict that they accepted the plaintiff’s narrative as being more consistent and credible than the testimony of the defendant’s witnesses, this conclusion is not an error of law.

Exceptions overruled.